DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 11/24/2020.  The concurrently filed preliminary amendment having been entered, claims 1-15 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 11/24/2020, 09/27/2021 and 12/27/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Figure 1 includes the following reference character(s) not mentioned in the description: 3, 4, 12, 14, 15, 16 and 31.  Corrected drawing sheet(s) in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing 
Objection – Specification
	The disclosure is objected to because of the following informalities:
	(i) omission of a brief description of the drawing in compliance with 37 CFR 1.74; and
	(ii) insertion of section headings as prescribed in 37 CFR 1.77(b) (e.g., Background of the invention, Brief summary of the invention, Brief description of the drawing, Detailed description of the invention, etc.) at appropriate locations within the specification is suggested. 
	Appropriate correction of the specification is required. 

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 13, the phrase "such as" (see penult. line) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are intended to be part of the claimed invention.  See MPEP § 2173.05(d).

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 8-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al (US 8557932 B2) in view of WO 2018/046712 A1 (‘WO ‘712’) and/or Hinton (US 3450183), and as evidenced by Hexanes Material Safety Data Sheet (‘MSDS’).
Regarding Claims 1 and 5, Meier et al disclose a process for the preparation of a multimodal polyolefin polymer which differs from the claimed process only in the lack of explicit disclosure of (I) a suspension medium comprising a hydrocarbon mixture having an initial boiling point of at least 50 C and a final boiling point of at most 120oC and (II) use of a vacuum pump for controlling the flash drum pressure to less than 0.1 MPa (see Col. 2, line 59 to Col. 3, line 20).  
However, as to difference (I), Meier et al list isobutane, butane, propane, isopentane, pentane and hexane, or a mixture of these, as particular preferred diluents for forming the liquid phase of a suspension medium additionally comprising dissolved hydrogen and polyolefin particles (Col. 6, lines 22-30).  Meier et al then disclose a preferred embodiment wherein the diluent has a boiling point which is significantly different from those of the monomers and comonomer used in order to make it possible to recover these materials from the product mixture by distillation (id., lines 33-37).  Further, in the same field of endeavor, WO ‘712 expresses preference for the use of hexane as inert hydrocarbon medium in a multimodal polyethylene polymerization process performed in a reactor system comprising serially arranged first, second and third reactors, and a hydrogen removal unit arranged between the first and second reactors, comprising at least one vessel connected with a depressurization equipment (see oC as evidenced by MSDS (see page 2, Section 9), which is significantly different (higher) than the boiling points of common α-olefin (co)monomers like ethylene (bp: -103.7oC) and propylene (bp: -47.6oC).  Therefore, an ordinarily skilled practitioner would have had ample incentive to utilize hexanes [per present claim 5] as the diluent in the process of Meier et al, resulting in a suspension medium comprising hydrogen and a hydrocarbon mixture having a boiling point range subsumed by the presently claimed range.   
Concerning difference (II), the position is taken that the requisite flash drum pressure is at least suggested by Meier et al’s disclosure that a preferred pressure in the first polymerization reactor is from 0.1 to 5 MPa (Col. 6, lines 46-47) and that a flash drum is operated at a lower pressure than that of the first polymerization reactor (Col. 7, lines 7-9).  In addition, WO ‘712 teaches a hydrogen removal unit in which a flash drum is connected with depressurization equipment including one or the combination of vacuum pump, compressor, blower and ejector (pages 11-12, bridging paragraph).  WO ‘712 further discloses that the depressurizing equipment allows adjusting an operating pressure of the hydrogen removal unit to a pressure in a range of 100-200 kPa (abs) (page 5, third paragraph), which converts to 0.1 to 0.2 MPa.  The disclosed range thus abuts the claimed range for flash drum pressure, and case law holds a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties, Titanium Metals v. Banner, 227 USPQ 773, 779 (Fed. Cir. 1985).  Instantly, it is submitted that the claimed range (less than 0.1 MPa) the prior art range (WO ‘712: 0.1 – 0.2 MPa) are sufficiently close that one of ordinary skill in the art would have expected pressure values within the claimed range to yield equivalent results in terms of hydrogen removal.  Further in regards to flash drum pressure, Hinton demonstrates operating the vacuum flash zone 28 of a polymer recovery apparatus at a temperature of 180 to 210oF and 0 to 5 psia (= 0.035 MPa) and maintaining the vacuum therein by 33 (col. 5, lines 4-15).  Hinton thus demonstrates the utility of a vacuum pump in controlling the pressure in a vacuum flash zone of a polymer recovery apparatus such that the pressure is less than 0.1 MPa.  It would have been obvious to one of ordinary skill in the art to modify the process of Meier et al by feeding the suspension withdrawn from the first polymerization reactor to a flash drum having a pressure controlled by a vacuum pump as per WO ‘712 or Hinton, and wherein the pressure of the flash drum is less than 0.1 MPa as suggested by Meier et al.  Such application of the known pressure-controlling means of WO ‘712 or Hinton to the flash drum used in the process of Meier et al would have been expected to yield predictable results to one of ordinary skill in the art prior to the effective filing date of the present application.   
Regarding Claim 2, Meier et al in combination with WO ‘712 and/or Hinton and MSDS renders obvious the process according to claim 8 as discussed above.  Meier et al further teach wherein the polyolefin polymer is selected from ethylene homopolymer, an ethylene copolymer of ethylene and C3-C12 α-olefin, propylene homopolymer and a propylene copolymer of propylene and ethylene or C4-C12 α-olefin (Col. 3, line 62 to Col. 4, line 3).
Regarding Claim 3, Meier et al in combination with WO ‘712 and/or Hinton and MSDS renders obvious the process according to claim 1 as discussed above.  Meier et al further teach wherein a further reactor is connected to upstream of the first polymerization reactor and/or downstream of the second polymerization reactor (Col. 5, lines 58-60).
Regarding Claim 6, Meier et al in combination with WO ‘712 and/or Hinton and MSDS renders obvious the process according to claim 1 as discussed above.  Meier et al further teach wherein the first polymerization reactor is carried out at pressures of 0.1 to 5 MPa and temperatures of 40 °C to 130 °C, and/or the second polymerization reactor is carried out at pressures of 0.1 to 5 MPa and temperatures of 40 °C to 130 °C (Col. 4, lines 4-10 and Col. 6, lines 46-49).

Regarding Claim 9, Meier et al in combination with WO ‘712 and/or Hinton and MSDS renders obvious the process according to claim 1 as discussed above.  Meier et al further teach wherein the liquid obtained in the heat exchanger is fed to a point in the process where suspension is present (Col. 7, line 62 et seq.).   
Regarding Claim 10, Meier et al in combination with WO ‘712 and/or Hinton and MSDS renders obvious the process according to claim 1 as discussed above.  None of the combined references explicitly teaches wherein the liquid obtained in the heat exchanger is fed to a point downstream of the second polymerization reactor where no suspension is present.  Nevertheless, Meier et al do teach an alternative embodiment wherein the liquid obtained in the flash drum is fed to a polymerization reactor downstream of the second polymerization reactor (Col. 8, lines 25-28).  As to type of downstream reactor, Meier et al teach the alternativeness between suspension polymerization reactors and other low-pressure polymerization reactors like horizontally or vertically stirred gas-phase reactors (Col. 6, lines 1-11).  Given the indicated equivalence between suspension polymerization reactors and gas-phase polymerization reactors as the downstream polymerization reactor of Meier et al, it would have been obvious to one of ordinary skill in the art to further modify the Meier et al process by feeding the liquid obtained in the heat exchanger 12 to a point downstream of the second polymerization reactor, such as to a stirred gas-phase reactor, where no suspension medium is present, as claimed.
Regarding Claim 11, Meier et al in combination with WO ‘712 and/or Hinton and MSDS renders obvious the process according to claim 1 as discussed above.  None of the combined references explicitly teaches wherein the heat exchanger is a vertical reflux condenser and the condensed liquid 12 to flash drum 7 via transfer line 13 (see Fig. 1 and Col. 9, lines 20-22).  As Fig. 1 of Meier et al shows the heat exchanger 12 as positioned above flash drum 7 and as there is no pump depicted along transfer line 13, the condensed liquid presumably flows back to flash drum 7 by gravity. And although Meier et al indicate preference for a tube-and-shell heat exchanger, it is broadly stated that “[a]ny kind of heat exchanger can be used” (Col. 7, lines 41-43).  Given that a vertical reflux condenser is a notoriously conventional and commonly used heat-exchanger, it would have been regarded as a viable alternative to the preferred heat exchanger of Meier et al by an ordinarily skilled practitioner.  Accordingly, it would have been obvious to one of ordinary skill in the art to further modify the process of Meier et al by utilizing a vertical reflux condenser in lieu of a tube-and-shell heat exchanger, as such modification merely involves the straightforward use of a known element to perform its previously established function.  Indeed, the selection of a known element/material based on its suitability for its intended use has been held to be prima facie obvious (see MPEP § 2144.07).
Regarding Claim 15, Meier et al in combination with WO ‘712 and/or Hinton and MSDS renders obvious the process according to claim 8 as discussed above.  Meier et al further teach wherein the liquid obtained in heat exchanger is fed to the flash drum, the polymerization reactor and/or the second polymerization reactor (Col. 8, lines 15-20, 25-26 and 46-49).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meier et al (US 8557932 B2) in view of WO 2018/046712 A1 (‘WO ‘712’) and/or Hinton (US 3450183), and as evidenced by Hexanes Material Safety Data Sheet (‘MSDS’) as applied to claim 1 above, and further in view of Kikuchi (US 2018/0273708 A1).
Regarding Claim 7, Meier et al in combination with WO ‘712 and/or Hinton and MSDS renders obvious the process according to claim 1 as discussed above (see pages 5-7).  None of the combined et seq.) in the presence of hydrogen, and Meier et al suggest operating a flash drum at a pressure lower than 0.1 MPa (Col. 6, lines 46-47; Col. 7, lines 7-8).  Accordingly, an ordinarily skilled practitioner would have expected the flash tank pressure exemplified in Kikuchi to be suitable for providing the desired hydrogen-depleted suspension of Meier et al.  Given an expectation of equivalent performance, it would have been obvious to one of ordinary skill in the art to further modify the process of Meier et al such that the pressure in the flash drum is 0.05 MPa as taught by Kikuchi, with a reasonable expectation of success.   

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al (US 8557932 B2) in view of WO 2018/046712 A1 (‘WO ‘712’) and/or Hinton (US 3450183).
Regarding Claim 12, Meier et al disclose a system (apparatus) for preparing a multimodal polyolefin polymer, comprising
i) a first polymerization reactor designed for polymerizing olefins in suspension (Col. 9, lines 49-52);
ii) a flash drum downstream of the first polymerization reactor (id., 53-54);
and

stream of the flash drum (id., 55-56).
Meier et al differ from claim 12 only in failing to disclose a system further comprising claimed element iii), i.e., a vacuum pump configured to control the pressure of the flash drum to a pressure of less than 0.1 MPa during operation.  However, Meier et al suggest operating the flash drum at a pressure lower than 0.1 MPa (Col. 6, lines 46-47; Col. 7, lines 7-8).  Further, in analogous art directed to a reactor system for a multimodal polyethylene polymerization process, WO ‘712 discloses a reactor system comprising serially arranged first, second and third reactors, and a hydrogen removal unit arranged between the first and second reactors (see page 5, line 6 et seq.).  WO ‘712 additionally discloses an embodiment in which the reactor system comprises a hydrogen removal unit in which a flash drum is connected with depressurization equipment including one or the combination of vacuum pump, compressor, blower and ejector (pages 11-12, bridging paragraph).  According to this embodiment, the operating pressure of the hydrogen removal unit typically ranges from 103-145 kPa (abs) (= 0.103-0.145 MPa) in which 98.0 to 99.8% by weight of hydrogen can be removed (page 12, lines 2-4).  Given the similar purpose of the flash drum of Meier et al, namely, to vaporize a part of a suspension medium withdrawn from a first reactor to provide a hydrogen-depleted suspension (Col. 3, lines 5-13), an ordinarily skilled practitioner would have expected any of the depressurization equipment of WO ‘712 to be suitable to perform this function.  Further, given the close proximity of the claimed and disclosed ranges for operating pressure of the flash drum, one of ordinary skill in the art would have expected pressures within the claimed range to yield equivalent results in terms of hydrogen removal.  In addition, Hinton demonstrates the utility of a vacuum pump in controlling the pressure in a vacuum flash zone of a polymer recovery apparatus such that the pressure is less than 0.1 MPa, specifically 0 to 5 psia (col. 5, lines 4-15).  It would have been obvious to one of ordinary skill in the art to modify the system of Meier et al by adding a vacuum pump as per WO ‘712 or Hinton, configured to control the 
Regarding Claim 13, Meier et al in combination with WO ‘712 and/or Hinton renders obvious the system according to claim 12 as discussed above.  Meier et al additionally disclose the system further comprising: v) a heat exchanger designed for condensing gas, connected to the flash drum by a conduit
for transferring gas from the flash drum to the heat exchanger (Fig. 2: heat exchanger 12 connected to flash drum 7 by conduit 11); and
vi) a conduit, connected to the heat exchanger for returning the liquid obtained in the heat
exchanger to a point in the system where suspension is present, such as the flash drum, the
first polymerization reactor and/or the second polymerization reactor (Fig. 2: conduit 13 connects heat exchanger 12 to first polymerization reactor 1, where suspension is present (Col. 6, lines 12-14)).
Regarding Claim 14, Meier et al in combination with WO ‘712 and/or Hinton renders obvious the system according to claim 12 as discussed above. Meier et al additionally disclose the system further comprising: v) a heat exchanger designed for condensing gas, connected to the flash drum by a conduit
for transferring gas from the flash drum to the heat exchanger (Fig. 2: heat exchanger 12 connected to flash drum 7 by conduit 11).  Meier et al do not directly disclose claimed element vi), i.e., a conduit, connected to the heat exchanger for returning the liquid obtained in the heat exchanger to a point in the system downstream of the second polymerization reactor where no suspension is present.  Nevertheless, Meier et al do teach an alternative embodiment wherein the liquid obtained in the flash drum is fed to a polymerization reactor downstream of the second polymerization reactor (Col. 8, lines 25-28).  Further as to type of downstream reactor, Meier et al teach the alternativeness between 12 for returning the liquid obtained in the heat exchanger to a point downstream of the second polymerization reactor, such as to a stirred gas-phase reactor, where no suspension medium is present, as claimed.

Conclusion
Claim 4 is objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
The closest prior art of Meier et al, WO ‘712, Hinton and Kikuchi, discussed above, do not describe the invention of instant claim 4, or provide proper rationale to modify their respective inventions into the invention of instant claim 4.     

Correspondence

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-16-22